Citation Nr: 1146340	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1986 to December 1989 with additional periods in the Reserves.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which declined to reopen the Veteran's claim of claim of entitlement to service connection for a low back disability.  

The Board notes that the RO subsequently reopened the Veteran's claim in a January 2008 statement of the case.  However, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance. 

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO declined to reopen the Veteran's claim of service connection for a low back disability; and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  Evidence received since the March 2006 rating decision raises a reasonable possibility of substantiating the claim of service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The March 2006 RO decision that declined to reopen the Veteran's claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23, 353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for a low back disability.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to her.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


Claim to Reopen

In an April 1990 rating decision, the RO denied service connection for a low back disability.  The Veteran was informed of that decision and he did not file a timely appeal.  Subsequently, additional service treatment records were received in February 2006.  In a March 2006 rating decision, the RO, having determined that the additional evidence did not pertain to the Veteran's claim for a low back disability, did not reopen the Veteran's claim for service connection for a low back disability.  The Veteran was informed of that decision and she did not file a timely appeal.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The March 2006 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The claim of entitlement to service connection for a low back disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen her claim in January 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decisions consisted of service treatment records and VA treatment and examination reports.  These records included a March 1990 VA examination report noting the Veteran's complaints of occasional back pain mostly when she was lying down.  The examiner noted that on evaluation that the Veteran had no deformity, muscle spasms, or limitation of lumbar spine range of motion.  X-ray of the spine showed a partial cepahlization of L5.   

In denying the Veteran's service connection claim for a low back disability in April 1990, the RO found that the Veteran's back disability "showed no organic disability."   In the March 2006 rating decision, the RO declined to reopen the claim for service connection finding that no new and material evidence had been submitted.    

To reopen the claim, the new evidence must show that the Veteran's low back disability is related to service.  

Pertinent evidence received since the last final decision for the claim of service connection includes VA and private treatment records reflecting ongoing treatment for a low back disability.  Included in these records is a September 2000 record from C. Noonan, M.D. who noted a diagnosis of left L4-5 facet arthropathy.  In response to the Veteran's inquiry as to whether a fall 13 years before could have caused her current back disability, Dr. Noonan indicated that while it was difficult to state the fall was the major cause of all of her back problems he believed it was a contributing factor to her underlying problem.  There is also a November 2007 VA examination report in which the examiner outlined the Veteran's relevant medical history.  Upon evaluation of the Veteran, the examiner noted a diagnosis of degenerative disk disease/degenerative joint disease of the lumbar spine.  He noted that the Veteran had a history of a fall in service in 1987 but follow-up visits over the next couple of years did not show any on-going complaints of low back pain or evidence of treatment for back problems.  The examiner opined that it was unlikely that a single fall in 1987 directly caused or permanently aggravated the current disability.  

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for a low back disability.  See 38 C.F.R. § 3.156(a) (2011).  Although the November 2007 VA examiner indicated that the Veteran's current low back disability was not related to service, Dr. Noonan's opinion that the in-service fall could be a contributing factor to the current disability is sufficient to a reasonable possibility of substantiating the claim for purposes of reopening the claim.  Id.  To this extent, the appeal is granted. 


ORDER

New and material evidence to reopen the claim of service connection for a low back disability has been received; to this limited extent, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran contends that her current low back disability is related to service.  She specifically cites to a fall during service as the cause of her disability.  Review of the service treatment records confirm that the Veteran was seen in February 1987 following a fall on ice with complaints of right hip pain.  A diagnosis of contusion on the right hip was noted.  The Veteran was also seen for complaints of low back pain in March 1988 and an assessment of possible resolving PIP was noted.  Pain in the back was also noted during labor and delivery of her child.  While on the Report of Medical History dated in February 1991 the Veteran noted having/having had recurrent back pain, she denied such pain on the Report of Medical History dated in January 1996.  Regarding the etiology of any current low back disability, the only medical opinions of record are the two opinions cited above.  Dr. Noonan indicated that while it was difficult to state that the fall was the major cause of all of the Veteran's back problems, he believed it was a contributing factor to her underlying problem.  The November 2007 VA examiner opined that it was unlikely that a single fall in 1987 directly caused or permanently aggravated the current disability.  However, the VA examiner did not address Dr.  Noonan's opinion that the Veteran's in-service fall may be a contributing factor to her current low back disability.  On remand, the Veteran should be afforded another examination to determine the current etiology of her current low spine disability, to specifically determine whether her in-service fall is a contributing factor to her current disability. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to ascertain the nature and etiology of her current low back disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine whether there is a probability of 50 percent or greater that the Veteran's current low back disability was incurred in service, to specifically include whether her in-service fall could be a contributing factor to her current low back disability.  

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2. Notify the Veteran that it is her responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


